USCA4 Appeal: 19-4694      Doc: 34-1         Filed: 04/21/2021    Pg: 1 of 2




                                                                         FILED: April 21, 2021


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                        ___________________

                                             No. 19-4694
                                         (5:18-cr-00191-D-1)
                                        ___________________

        UNITED STATES OF AMERICA

                      Plaintiff - Appellee

        v.

        JERMILL BLACKNALL, a/k/a Jermill Blacknell

                      Defendant - Appellant

                                        ___________________

                                             ORDER
                                        ___________________

              Upon consideration of the government’s unopposed motion to remand for

        resentencing, the court grants the motion, vacates the defendant’s judgment, and

        remands this case to the district court for resentencing in light of this court’s decision

        in United States v. Singletary, 984 F.3d 341 (4th Cir. 2021).

              The clerk shall forward a copy of this order, accompanied by a copy of the

        motion to remand, to the district court.

              Entered at the direction of Judge Floyd with the concurrence of Judge Keenan


                  Case 5:18-cr-00191-D Document 223 Filed 04/21/21 Page 1 of 2
USCA4 Appeal: 19-4694   Doc: 34-1     Filed: 04/21/2021    Pg: 2 of 2


        and Judge Richardson.

                                           For the Court

                                           /s/ Patricia S. Connor, Clerk




                Case 5:18-cr-00191-D Document 223 Filed 04/21/21 Page 2 of 2
